DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an After Final filed on 06/08/2022.
Claims 3-5 and 7 are canceled per the amendment.
Claims 1, 2, 6 and 8-10 are pending for examination.

Allowable Subject Matter
Claims 1, 2, 6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claim 1:  In view of the limitations the closest prior art as shown in pto -1449 including the prior works of the assignee/inventor does not explicitly describe or suggest a three-phase regenerative drive configured for operation from a single phase alternating current (AC) power source, the three-phase regenerative drive comprising:
a three-phase converter having inputs for connection to a single-phase AC source, the three-phase converter having three phase legs; a three-phase inverter for connection to a motor, the three phase inverter configured to provide three phase command signals to the motor; a DC bus connected between the three-phase converter and the three-phase inverter; and wherein a first phase leg and a second phase leg are employed to direct current from the single-phase AC source to the DC Bus such that current from the single-phase AC source is shared between the first phase leg and the second phase leg and wherein a third phase leg of the three phase legs of the three-phase converter returns current to a return of the AC source; wherein the current from the single-phase AC source shared between the first phase leg and the second phase leg of the converter is provided to the three-phase inverter to produce signals to impart motion to the motor to move an elevator car; the three-phase regenerative drive further including a controller for providing control signals to the three-phase converter to control respective contributions of current via the first phase leg and the second phase leg to the DC Bus by the single-phase AC source and to control the return of current to the AC source via the third phase leg; wherein the control signals include at least a first set of pulse width modulation (PWM) signals to control at least the first and second switching devices of the first phase leg and second phase leg of the three phase converter, and a second set of pulse width modulation (PWM) signals to control the first and second switching devices of the third phase leg of the three phase converter; wherein the first set of PWM signals operates at a first frequency and the second set of PWM signals operates at a second frequency, the second frequency less than the first frequency, the second frequency corresponding to the frequency of the single phase AC source:
wherein the respective contributions of current via the first phase leg and the second phase leg to the DC Bus are about equal, and the current returned to the AC source via the third phase leg is about a total of the respective contributions of current via the first phase leg and the second phase leg as amended and argued by the after final response of 06/08/2022. In the examiner’s opinion, the claims are now deemed to be directed to a non-obvious improvement over single phase operation of three phase regenerative drives.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846